UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                               October 14, 2015

                                     No. 14-4583

                        BOBBI-JO SMILEY; AMBER BLOW;
                               KELSEY TURNER,
                                          Appellants

                                           v.

                   E.I. DUPONT DE NEMOURS AND COMPANY;
                              ADECCO USA, INC.

                             (M.D. Pa. No. 3-12-cv-02380)

Present: RENDELL, Circuit Judge

      Motion by Appellants to amend the Court’s Opinion to correct the firm name of
      Appellants’ Counsel to “MoreMarrone”.

                                                      Respectfully,
                                                      Clerk/awi

_________________________________ORDER________________________________

       The foregoing Motion is granted and the Clerk shall amend the opinion to reflect
the correct name of counsel Thomas More Marrone’s firm name which is
“MOREMARRONE”. The opinion is amended as follows:

      Thomas M. Marrone, Esq. [ARGUED]
      MOREMARRONE
      1601 Market Street
      #2500
      Philadelphia, PA 19103



                                                      By the Court,

                                                      s/ MARJORIE O. RENDELL
                                                       Circuit Judge
Dated: 15 December 2016
      AWI/CC:   TMM
                PVP
                ALB
                DSF
                ERM
                RG